IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shemeca Crenshaw, Ed.D.,                 :
                      Appellant          :
                                         :
           v.                            :   No. 660 C.D. 2020
                                         :   Argued: February 8, 2021
Pittsburgh Public Schools                :

BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                            FILED: March 2, 2021


            Before this Court is the appeal of Shemeca Crenshaw, Ed.D.
(Crenshaw) from the June 8, 2020 Order (Order) of the Allegheny County Court of
Common Pleas (trial court) sustaining the preliminary objections of Pittsburgh
Public Schools (District) and dismissing Crenshaw’s amended complaint.
                                I.    Background
            Crenshaw is employed by the District as principal of its online
academy. She asserts that the District promised to pay her $42,000 for assuming
teaching duties, which went beyond the scope of her role as a principal.
            In the 2015-2016 school year, Crenshaw performed grading and
instructional support for over 180 students in grades 4-12 due to a shortage of
teaching staff. Crenshaw continued to provide these same kinds of services in school
years 2016-2017, 2017-2018, and 2018-2019. Crenshaw asserts that the District
owes her $10,500 for the duties she performed in each of the aforementioned school
years, for a total of $42,000. Crenshaw’s Br. at 10-12.
               Crenshaw filed a complaint with the trial court on December 4, 2019,
alleging breach of contract. In her complaint, Crenshaw stated that the Pittsburgh
Federation of Teachers (teachers’ union) entered into a Memorandum of
Understanding (MOU) with the District in 2014-2015 and that, per the MOU,
Crenshaw entered into an oral agreement with the District which entitled her to
payment of the aforementioned $42,000 for the performance of the duties referenced
above. Reproduced Record (R.R.) at 10a-11a. Crenshaw asserted that the District
failed to compensate her accordingly, and, thus, it breached the oral agreement,
depriving her of the compensation she was owed while unjustly enriching itself.
R.R. at 11a.
               In response to the complaint, the District filed preliminary objections,
asserting that Crenshaw had failed to plead sufficient facts to establish the existence
of an oral contract and failed to state a claim upon which relief could be granted.
R.R. at 19a-28a.
               In an order dated February 5, 2020, the trial court sustained the
District’s preliminary objections but gave Crenshaw 30 days to file an amended
complaint. R.R. at 51a.
               Crenshaw’s amended complaint was an action in mandamus in which
she sought an order from the trial court compelling the District to remit payment of
$42,000 and enjoining the District from requiring her to provide services that are
outside of her regular day-to-day duties as principal. R.R. at 52a-64a.
               The District responded by filing preliminary objections to the amended
complaint, asserting that Crenshaw failed to state a violation of the applicable law



                                           2
and failed to state a claim upon which mandamus relief could be granted. R.R. at
76a-87a.
              After a hearing on June 2, 2020, the trial court issued its June 8, 2020
Order sustaining the District’s preliminary objections and dismissing the amended
complaint. The trial court reasoned that enforcement of a contract required a
majority vote of the District’s board and that “enforcement of non-statutory terms of
the [Public] School Code [of 1949]1 are not a subject for an order of mandamus.”
R.R. at 166a. Specifically, the trial court stated:


       We do not see that a remedy in mandamus lies to compel the board to
       vote by a majority to approve the extra compensation for [Crenshaw].
       Nor do we see that remedy in mandamus lies to force the school district
       to enter into a new [Administrator Compensation Plan (ACP)] that
       includes this issue. The purpose of mandamus is to compel
       performance of a single ministerial act, it is not usually the appropriate
       remedy where relief sought is a general course of official conduct or a
       series of actions. Germantown [Bus.] [Assoc.] v. City of [Phila.], 534
       A.2d 553, 555 (Pa. Cmwlth. 1997).

       [Crenshaw] has pled no provision of the ACP or her contract that
       specify she cannot be asked to do duties outside her traditional role.
       Nor has she cited any specific statutory violations regarding what an
       ACP must contain. As [Crenshaw] has identified no provisions of the
       ACP that have been violated, we therefore enter the following order.

       AND NOW, this 8th day of June[] 2020, upon consideration of the
       [p]reliminary [o]bjections of [the District], Defendant in the above-
       referenced matter, it is hereby ORDERED that said [p]reliminary
       [o]bjections are sustained and [Crenshaw’s] [a]mended [c]omplaint is
       DISMISSED WITH PREJUDICE.

R.R. at 166a-67a (capitalization in original).



       1
        The Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S.
§§1-101 – 27-2702.


                                            3
               Crenshaw now appeals to this Court.2
                                  II.     Arguments
                              A. Crenshaw’s Arguments
               Crenshaw states that she is an Act 93 employee.3 “As an Act 93
administrator, [she] is recognized by the Commonwealth as having a different title,
function, and role than that of a public school teacher.” Crenshaw’s Br. at 5.
               Crenshaw asserts that she was promised additional compensation by the
District for performing teaching functions, which were outside her role as a school
administrator, over a four-year period. Id. The ACP referenced in the trial court’s
opinion and order was adopted by the District in June 1990, and renewed and
amended each year thereafter. R.R. at 163a. During the 2014-2015 school year, the
District implemented an MOU with the teachers’ union. R.R. at 56a. The MOU
required the District to hire its own teachers to perform grading duties before looking


       2
         “[A]ppellate review of a trial court’s order sustaining preliminary objections and
dismissing a complaint is limited to determining whether the trial court abused its discretion or
committed an error of law.” Podolak v. Tobyhanna Twp. Bd. of Supervisors, 37 A.3d 1283, 1286-
87 (Pa. Cmwlth. 2012) (citing Petty v. Hosp. Serv. Ass’n of Ne. Pa., 967 A.2d 439, 443, n.7 (Pa.
Cmwlth. 2009)).

       3
         Act 93 defines “school administrators” as school employees “below the rank of District
Superintendent, Executive Director, Director of Vocational Technical School, Assistant District
Superintendent, or Assistant Executive Director, but including the rank of first level supervisor,
who by virtue of assigned duties is not in a bargaining unit of public employees.” Section 1164 of
the Public School Code, added by the Act of June 29, 1984, P.L. 438, No. 93, as amended, 24 P.S.
§11-1164 (Act 93). Act 93 states, in pertinent part:

               (d) School employers shall be required to adopt written administrator
               compensation plans which shall apply to all eligible school
               administrators, as provided in this section, and which shall continue in
               effect until a time specified in the compensation plan, but in no event
               for less than one school year.



                                                4
outside of the District. Id. Teachers fulfilling this role were paid $3,500 for one
extra class and $7,000 for two extra classes. Crenshaw’s Br. at 9.
             Crenshaw asserts that when the District failed to fill open grading
teacher positions, she was required to perform teaching-related duties which are
outside her scope of duties as a principal. Id. She further asserts that it was her
understanding that she would be paid for performing these additional services
consistent with the aforementioned payment scheme set out in the MOU for teachers.
Crenshaw’s Br. at 9-10.      She contends that her understanding was based on
continued communications with the District’s chief of human resources, director of
compensation and payroll, chief of finance, and solicitor. Crenshaw’s Br. at 10.
Crenshaw also contends that it was her understanding, from the District’s
superintendent, that any failure to perform these services would result in disciplinary
action against her. Id. She asserts that the District’s obligation to pay her for these
additional services was due beginning in June 2016, but the District has refused to
pay her accordingly. Crenshaw’s Br. at 12.
             Crenshaw argues that a mandamus action is appropriate to enforce
provisions of the Public School Code and that this Court has previously permitted a
mandamus action for Act 93 employees. Citing Chapel v. School District of the City
of Allentown (Pa. Cmwlth., No. 750 C.D. 2009, filed December 15, 2009), Crenshaw
states that we “found that [the employees in that case] established facts
demonstrating their clear legal right to the bonus payment and identified a
corresponding duty on the part of the school district to pay that bonus.” Crenshaw’s
Br. at 19. Crenshaw argues that, similarly in the present matter, she “was directed
to perform teaching functions outside the scope of her role as an Act 93
administrator[, services] for which the ACP cannot define additional compensation



                                          5
. . . .” Crenshaw’s Br. at 20. Crenshaw asserts that “[b]y the [trial court’s] rationale,
an Act 93 employee can be compelled to function as a teacher without compensation
so long as the ACP does not provide otherwise. It renders the legislature’s express
differentiation of administrators and teachers meaningless.” Crenshaw’s Br. at 21.
Crenshaw maintains that the trial court erred “when opining that the MOU is
probative of showing the value of the teaching services but not that [the District]
owes [Crenshaw] money for these services (because she is not a teacher subject to
the MOU).” Id. She contends that “[t]he MOU serves to illustrate not only the value
of what is owed but further supports that the services that [Crenshaw] was directed
to perform are outside her role as a principal and outside the parameters of the ACP.”
Id.
             Crenshaw states that the District and the teachers’ union entered into an
MOU which provides: “Employees . . . engaged in direct teaching under this
program following the training shall be paid at the rate which is financially
comparable to the enrichment period structure considering time, program
requirements and enrollments.” Crenshaw’s Br. at 25. Crenshaw argues that the
benefits of this agreement were extended to her and that she only learned the District
was refusing to pay her after she had performed the extra duties. Id.
             Again referencing Chapel, Crenshaw asserts that Pennsylvania courts
have recognized “the appropriateness of a mandamus action for school employees
to recover compensation owed.” Crenshaw’s Br. at 27. In addition, Crenshaw
argues that, in Burns v. Board of Directors of Uniontown Area School District, 748
A.2d 1263 (Pa. Cmwlth. 2000), a superintendent “successfully brought a mandamus
action to compel the board to take specific performance concerning his contract.”
Crenshaw’s Br. at 27. Crenshaw contends that her situation is “a promise of



                                           6
compensation and denial of payment thereafter.” Id. Further, she maintains that it
was not discretionary with the District’s superintendent or board. Although she
acknowledges that Pennsylvania’s Wage Payment and Collection Law4 does not
apply in the present matter, Crenshaw argues that mandamus is appropriate.
Crenshaw contends that “[f]ailing to issue the writ allows the [D]istrict to circumvent
the MOU which would otherwise require it to compensate an employee who engages
in teaching functions at the direction of the . . . District and in that way to undermine
a collectively bargained agreement.” Crenshaw’s Br. at 28.
              In addition, Crenshaw argues that the trial court erred when it
determined there was no remedy at law for breach of contract on the basis that “there
is no enforceable contract unless by vote of a majority of [the District’s board].”
Crenshaw’s Br. at 29 (citing trial court opinion, R.R. at 164a). Crenshaw contends
that, here, it is the District’s superintendent, not the board, who is responsible for
compensating Act 93 staff. Crenshaw argues she is not obligated to perform
teaching duties gratis and that the ACP makes it clear that she is paid in exchange
for her performance of duties as an administrator. Further, she states that she orally
agreed to perform, in exchange for payment, duties that teachers were mandated to
perform under their MOU with the District. Crenshaw’s Br. at 34. “When the
[District] did not follow the parameters of the MOU, the rate of payment [she] was
promised for teaching classes was the same rate that the [District] was obligated to
pay teachers pursuant to the MOU.” Id.


       4
         Wage Payment and Collection Law, Act of July 14, 1961, P.L. 637, as amended, 43 P.S.
§§260.1-260.45 (relating to the payment of wages or compensation for labor or services; providing
for regular pay days; conferring powers and duties upon the Department of Labor and Industry,
including powers and duties with respect to the civil collection of wages; providing civil and
criminal penalties for violations of the act; providing for their collection and disposition; and
providing for additional civil damages).


                                               7
                Crenshaw adds that “if it was the obligation of the superintendent to
ensure payment of her compensation as promised,” and “[i]f the trial court believed
the pleading was insufficient on that basis, it is an abuse of discretion to not give
leave to amend to further detail the appropriate ministerial act.” Crenshaw’s Br. at
26.
                For all of the preceding reasons, Crenshaw requests that this Court
reverse the trial court’s Order and remand for issuance of a writ of mandamus or, in
the alternative, allow her to file an amended complaint.
                               B. The District’s Arguments
                At the outset, the District notes that the Wage Payment and Collection
Law does not apply in this matter because the District is exempt under that law, and
that Crenshaw concedes this point. District’s Br. at 1.
                The District also notes that Crenshaw is an exempt employee under the
Fair Labor Standards Act (FLSA)5 “by virtue of her salary and job duties” and that
Crenshaw is “not entitled to any additional compensation or overtime payments
under the FLSA beyond her annual salary.” Id. The District adds that Crenshaw “is
one of [the District’s] highest paid employees,” earning $124,847.72 in 2015-2016,
which increased each year until she began earning $132,547.72 in 2018-2019.
District’s Br. at 1-2.
                The District argues that while Crenshaw claims the District has a
“ministerial obligation to pay her additional compensation,” she “failed to identify
any specific legal authority in her amended complaint that imposed this mandatory
duty on [the District].” District’s Br. at 2. The District further notes that Crenshaw,
herself, concedes she is not covered by the collective bargaining agreement between


       5
           Fair Labor Standards Act of 1938, 29 U.S.C. §§201-219.


                                                8
the District and the teachers’ union. Further, the District maintains that, by virtue of
her position as an administrator, Crenshaw is ineligible to be covered by the
collective bargaining agreement, including amendments made to it by an MOU.
District’s Br. at 3 (referencing Section 1164(a) of the Public School Code, 24 P.S.
§11-1164(a)).
             The District argues that Crenshaw’s original complaint in this matter
only stated that she understood she would be paid for the services at issue. She did
not name the person who made her the offer or provide any information about
whether that person had the authority to bind the District to an agreement, nor did
she provide any information relative to when the offer was made, the terms upon
which it was conditioned, or the consideration offered. District’s Br. at 7. As the
District further notes, as an FLSA-exempt employee, Crenshaw is not entitled to
more than her annual salary, even if the tasks at issue required her to work beyond
40 hours per week. The District also argues that, even if this Court accepts
Crenshaw’s “vague claims constitute sufficient allegations as to common law
contract formation . . . she still failed to plead facts sufficient to find a valid and
enforceable contract with a public school district.” District’s Br. at 8. “Entering
into a valid and enforceable contract with a public school district in Pennsylvania is
different than entering into a contract with a private enterprise. Section 427 of the
Public School Code provides only that a school board president, together with a
school board secretary, can sign a contract legally binding a school district to the
terms of a contract.” District’s Br. at 9 (citing 24 P.S. §4-427). In addition, “the
signature of the president and secretary may only bind a school district to a contract
after [it] has been approved by a majority vote at a duly advertised public meeting.”
Id. (citing Section 508 of the Public School Code, 24 P.S. §5-508).



                                           9
             The District contends that mandamus is unavailable to Crenshaw as a
means of compelling it to provide her extra compensation, stating that “Crenshaw
asks the Court to rewrite the law of mandamus and order [the District] to vote to
create a new policy that provides compensation for Act 93 administrators who
perform duties that are outside the scope of their typical job duties.” District’s Br.
at 11-12. The District maintains that, under the Public School Code, the board has
discretion of whether to provide extra compensation to employees who perform
functions outside of their normal duties, and, in fact, the District has exercised this
discretion in regard to teachers represented by the teachers’ union. However, in the
case of Act 93 administrators, the District has elected not to authorize such additional
compensation. District’s Br. at 13.
             The District argues that “the ACP does not impose a ministerial duty
upon [the District] to compensate Crenshaw for performing extra work duties.” Id.
The District does not deny that a writ of mandamus may be issued to compel a school
district to comply with its ACP. However, it argues that Crenshaw has not identified
anything in the District’s ACP that would require it to pay Crenshaw the additional
compensation she is seeking. District’s Br. at 14.
                In regard to Crenshaw’s assertion that this Court should permit her
to amend her complaint, the District states that, at the close of argument before the
trial court, the judge asked counsel for the parties whether they agreed that “if he
ruled against Crenshaw, he should not grant [her] [another] opportunity to amend
her complaint because the dispute is a pure issue of law, and neither counsel
disagreed.” District’s Br. at 3.




                                          10
               Based on the foregoing, the District asserts that this Court should affirm
the trial court’s June 8, 2020 Order sustaining its preliminary objections and
dismissing Crenshaw’s amended complaint with prejudice.
                                     III.   Discussion
               Crenshaw is an Act 93 employee of the District. Thus, she is not
covered by the terms of the collective bargaining agreement and the subsequent
MOU between the District and the teachers’ union.6 Crenshaw, as a principal, is not
represented by the teachers’ union or covered by agreements the union reaches with
the District. In this regard, Crenshaw cannot claim the protections offered by the
terms of the collective bargaining agreement or the MOU. Accordingly, we reject
any arguments Crenshaw makes that rely on same.
               Further, there is no dispute that Crenshaw has no recourse under the
FLSA or under the Wage Payment and Collection Law. In addition, while Crenshaw
is subject to the terms of the ACP, she pled no provision of the ACP that requires
her to be paid additional compensation for services performed which were allegedly
outside of her duties as principal.
               This matter may be reduced to two main issues, namely whether there
was a valid agreement between Crenshaw and the District that would have required
the District to pay her the $42,000 to which she claims entitlement, and whether
Crenshaw demonstrated that mandamus is available to require the District to pay her
the $42,000.




       6
          We note here that the MOU states specifically that it is between the District and its
teachers. The MOU states the following: “This [MOU] [is] made by and between [the District]
and [the] Pittsburgh Federation of Teachers AFL/CIO . . . .” R.R. at 117a.



                                              11
             In McShea v. City of Philadelphia, 995 A.2d 334, 340 (Pa. 2010), our
Supreme Court noted the requirements for a breach of contract claim. Those
requirements are: “(1) the existence of a contract, including its essential terms, (2)
breach of a duty imposed by the contract, and (3) resultant damages.” In the matter
before us, Crenshaw asserts it was her understanding there was an agreement that
she would be compensated for providing teaching related services for the District,
but she failed to plead sufficient facts to support the existence of such an agreement.
Crenshaw’s reliance on Chapel is misplaced here because, unlike in Chapel, in
which the employees established entitlement to a bonus, per the subject ACP,
Crenshaw did not establish an entitlement to additional compensation per the
District’s ACP.
             As for Crenshaw’s claim about the availability of mandamus as a
remedy, we first note that “[m]andamus is an extraordinary writ and is a remedy
used to compel performance of a ministerial act or a mandatory duty.” Council of
City of Phila. v. Street, 856 A.2d 893, 896 (Pa. Cmwlth. 2004) (citing Borough of
Plum v. Tresco, 606 A.2d 951, 953 (Pa. Cmwlth. 1992)). In addition, a writ of
mandamus may only be issued to direct a government official to perform an act that
he or she has a non-discretionary, ministerial duty to perform. Mandamus will issue
“only where there is a clear legal right in the plaintiff, a corresponding duty in the
defendant, and want of any other adequate and appropriate remedy.” Shaler Area
Sch. Dist. v. Salakas, 432 A.2d 165, 168 (Pa. 1981) (citation omitted). Although the
District could have entered into an agreement to compensate Crenshaw for the
teaching duties she performed, it was not required to do so. Where, as here,
Crenshaw has demonstrated no right to relief, in the law or in contract, there is no




                                          12
duty upon the District, and thus nothing for us to require the District to do.
Accordingly, no viable remedy lies in mandamus.
             In regard to Crenshaw’s assertion that she should have another
opportunity to amend her complaint, we disagree. As referenced above, Crenshaw
argues that “if it was the obligation of the superintendent to ensure payment of her
compensation as promised,” and “[i]f the trial court believed the pleading was
insufficient on that basis, it is an abuse of discretion to not give leave to amend to
further detail the appropriate ministerial act.” Crenshaw’s Br. at 26. However,
Crenshaw had one such opportunity already, and she did not rebut the District’s
assertion that there was an agreement between the parties, at the trial court level, that
there would not be another opportunity to amend. Further, Crenshaw misapprehends
the crux of the trial court’s decision which was based on the determination that
“[Crenshaw] has pled no provision of the ACP or her contract that specify she cannot
be asked to do duties outside her traditional role. Nor has she has cited any specific
statutory violations regarding what an ACP must contain.” R.R. at 166a-67a. The
matter of who had the obligation to ensure payment is meaningless, if an obligation
to pay was never established in the first place.
                                  IV.    Conclusion
             Based on the foregoing, we affirm the trial court’s Order sustaining the
preliminary objections raised by the District and dismissing Crenshaw’s amended
complaint with prejudice.



                                                ______________________________
                                                J. ANDREW CROMPTON, Judge




                                           13
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shemeca Crenshaw, Ed.D.,              :
                      Appellant       :
                                      :
           v.                         :   No. 660 C.D. 2020
                                      :
Pittsburgh Public Schools             :




                                  ORDER
            AND NOW, this 2nd day of March 2021, the June 8, 2020 Order of the
Allegheny County Court of Common Pleas is AFFIRMED.




                                      ______________________________
                                      J. ANDREW CROMPTON, Judge